Order filed November 15, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00872-CV
                                    ____________

                              KAMAL S. KADI, Appellant

                                             V.

                     NEW TECH ENGINEERING, LP, Appellee


                 On Appeal from the County Civil Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 1000742


                                         ORDER

       A partial clerk’s record has been filed in this appeal. According to information
provided to this court, this is an appeal from a judgment signed August 21, 2012.
Appellant filed his notice of appeal on September 20, 2012. Appellant also filed an
affidavit of indigence in the trial court. On October 17, 2012, the trial court sustained the
Harris County Clerk’s contest to appellant’s affidavit of indigence. On October 29, 2012,
appellant filed a timely motion seeking review of the trial court’s order.

       Texas Rule of Appellate Procedure 20.1 governs the procedure to be followed
when a party seeks to appeal without the advance payment of costs. Because more than
10 days have passed since the date appellant’s motion was filed, the motion is granted by
operation of law. See Tex. R. App. P. 20.1(j)(4).

       Accordingly, we issue the following order:

       The allegations in appellant’s affidavit of indigence are deemed true and appellant
is allowed to proceed without the advance payment of costs. See Tex. R. App. P.
20.1(j)(4). The Harris County Clerk is ordered to file a clerk’s record in this appeal on or
before December 3, 2012. The official court reporter for the Harris County Civil Court at
Law No. 3 is ordered to file a reporter=s record, if any, in this appeal on or before
December 14, 2012.



                                          PER CURIAM